Title: To James Madison from Robert Patterson, 1 January 1812 (Abstract)
From: Patterson, Robert
To: Madison, James


1 January 1812, Mint of the United States. Forwards a report on the operations of the Mint during the past year. “With the exception of a few weeks, after the expiration of the charter of the Bank of the United States, the supply of bullion, now furnished chiefly by the other Banks in this city, has never been more abundant.” The enclosed statement from the treasurer shows the amount of coinage struck during the period: 99,581 gold coins, amounting to $497,905; 1,268,824 silver coins, amounting to $608,340; and 281,165 copper coins, amounting to $2,495.95. The total number of coins is 1,649,570, amounting to $1,108,740.95.
